DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered.

 Status of Claims
This is in response to applicant’s amendment/response file on 12 October 2022, which has been entered and made of record.  Claims 1 and  21 have been amended.  Claim 12 has been cancelled.  No Claim has been added.  Claims 17-20 and 22 are withdrawn.  Claims 1-16 and 21 are pending in the application.
 
	Response to Arguments
Applicant’s arguments, see p.7-9, filed on 12 October 2022, with respect to the rejection(s) of Claim(s) 1/12 and their dependent claims under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/21 is/are now rejected under 35 USC §103 as being unpatentable over Chylla (US 7,170,520 B2) in view of Reicher et al. (US 2017/0039322 A1. See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chylla (US 7,170,521 B2) in view of Reicher et al. (US 2017/0039322 A1).
Regarding Claim 1, Chylla discloses a method for providing an image set representative of a 3-D volume (col.7 lines 13-19: For a typical medical imaging system, the system 120 acquires the image data of an object 400 (FIG. 3) as a series of 2D slices (only 4 slices are shown) 405. Each slice 405 includes a plurality of points 410 having data values. The pluralities of points 410 and data values, when constructed, form an item (shown in Phantom as 415) that functionally relates to or represents the object 400) from a server to a user terminal (col.2 lines 61-62: the invention provides a method of displaying images of a multidimensional item at a client),

    PNG
    media_image1.png
    598
    460
    media_image1.png
    Greyscale

 the method comprising the steps of: 
receiving, by the server, a request from the user terminal for the image set (Fig.2A step 315: At act 315, the client makes a request to view a stored image file); 
[AltContent: rect]
    PNG
    media_image2.png
    708
    424
    media_image2.png
    Greyscale

selecting, by the server, a set of 2-D images along an axis of the 3-D volume which axis is orthogonal to the 2-D images (Fig.4: In one embodiment and as shown in FIG. 4, the client 105 displays an initial image plane 500 and related orthogonal views 505 and 510); 

    PNG
    media_image3.png
    457
    445
    media_image3.png
    Greyscale

transmitting, from the server to the user terminal, the set of images from the set of images (Fig.2B step 340 and 345.  Also see Fig.4 and col.9 lines 11-17: In one embodiment and as shown in FIG. 4, the client 105 displays an initial image plane 500 and related orthogonal views 505 and 510. The operator uses one of the input devices 165 (e.g., a pointing device) to activate one of the views (e.g., view 500). The operator then uses a cursor (e.g., formed by lines 515 and 520) to change the shown image).
[AltContent: rect][AltContent: rect]
    PNG
    media_image4.png
    717
    456
    media_image4.png
    Greyscale

Chylla fails to explicitly disclose combining, by the server, each 2-D image in the set of 2-D images into a single combined 2-D image, wherein the single combined image comprises a stitched array of the 2-D images as well as transmitting, from the server to the user terminal, the single combined image to be processed at the user terminal and image information that enables the user terminal to identify each of the 2-D images from the single combined image.
However Reicher discloses before the effective filing date of the claimed invention it had been known to a POSITA to stitch two or more images into a single image in the form of montage ([0278]: Montage: An arrangement of images. In some implementations, a montage may itself be an image which comprises two or more images stitched together into a single image in a particular arrangement. In some implementations, a montage may be a file comprising sufficient information regarding each image of the montage so that the entire montage can be recreated upon display of the montage).
Chylla’s invention is regarding receiving a three-dimensional image file having image data representing a three-dimensional item, structuring the received image file using submatrices, and storing the structured image file (col.3 lines 37-40).  Chylla further discloses displaying an initial image plane 500 and related orthogonal views 505 and 510 (col.9 lines 12-13) as shown in Fig.4.  Reicher discloses using of a stitched montage image in the same field of Chylla is concerning.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Reicher into that of Chylla and to combine, by the server, each 2-D image in the set of 2-D images into a single combined 2-D image, wherein the single combined image comprises a stitched array of the 2-D images as well as to transmit, from the server to the user terminal, the single combined image to be processed at the user terminal and image information that enables the user terminal to identify each of the 2-D images from the single combined image in order to provide all the information to the client site while minimizing the data transportation from the server to the client.  

Regarding Claim 2, Chylla discloses wherein the set of 2-D images is derived from a 3-D volume or 3-D model (see Fig.3 and 4 above).

Regarding Claim 3, Chylla modified Reicher discloses displaying three orthogonal slice images of an object in a montage format (Chylla Fig.4 and Reicher [0277]: A brain MRI scan might include the following series: sagittal T1 weighted images, axial T1 weighted images, axial FLAIR images, axial T2 weighted images, as well as post contrast axial, sagittal and coronal T1 weighted series.  A skilled person would have recognized that axial, sagittal and coronal are three orthogonal slice images of a 3D model).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to include the limitation of combining each of the 2-D images in the set in a sequential manner.  This is because arranging images in a certain sequential manner helps users to identify an image out of plurality images within the montage more easily due to its regularity.

Regarding Claim 4, Reicher discloses further comprising the step of image stitching the 2-D images in the set of images to form the combined 2-D image ([0278]: a montage may itself be an image which comprises two or more images stitched together into a single image in a particular arrangement. In some implementations, a montage may be a file comprising sufficient information regarding each image of the montage so that the entire montage can be recreated upon display of the montage).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 5, Chylla further discloses forming a voxel array from an original series of images (col.7 lines 16-19: Each slice 405 includes a plurality of points 410 having data values. The pluralities of points 410 and data values, when constructed, form an item (shown in Phantom as 415) that functionally relates to or represents the object 40), and obtaining the set of 2-D images from the voxel array (Chylla col.7 lines 21-25: the imaging system 120 stores the slices in a file as a 3D array (schematically represented as 420) or as a series of 2D arrays (schematically represented as 425). The 3D array 420 or the series of 2D arrays 425 are constructable to form the 3D image 415.  Also refer to Fi.3 and 4).

Regarding Claim 6, Chylla modified by Reicher discloses wherein the voxel array represents a 3-D volume having a plurality of axes, and the method further comprises obtaining the set of 2-D images along each axis (Chylla Fig.4 and col.8 lines 12-13: the client 105 displays an initial image plane 500 and related orthogonal views 505 and 510.  Also see Reicher [0277]: brain MRI scan might include the following series: sagittal T1 weighted images, axial T1 weighted images, axial FLAIR images, axial T2 weighted images, as well as post contrast axial, sagittal and coronal T1 weighted series.  A skilled person would have recognized that axial, sagittal and coronal are three orthogonal slice images of a 3D model).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 7, Chylla discloses receiving a three-dimensional image file having image data representing a three-dimensional item, structuring the received image file using submatrices, and storing the structured image file (col.3 lines 37-40).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chylla and to sample the original series of images prior to obtaining the combined image in order to reduce the size of the combined image in order to transmit only the required subset of available images to the client.

Regarding Claim 8, Chylla discloses receiving a three-dimensional image file having image data representing a three-dimensional item, structuring the received image file using submatrices, and storing the structured image file (col.3 lines 37-40).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chylla and to sample the voxel array to obtain the set of images in order to reduce the size of the combined image in order to reduce data size transmitted to the client.

Regarding Claims 10-11, Chylla modified by Reicher further discloses wherein the image information comprises a demarcation feature in the combined image for demarcating individual 2-D images in the set of 2-D images and wherein the demarcation feature comprises one or more of: a separation device; a 3D model outline; an indicator; or a reference number (Chylla Fig.4: notice the lines 515 and 520.  Also refer to Reicher Fig.11-12, 15, 17, 18A-C and 19 A-E: notice the outline, text comments).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 13, Chylla discloses configuring the combined image to be a square (Fig.4: Notice although Fig.4 is not strictly square.  However it is just a design choice to make the display area square, nearly square or other shape depending on user’s preference or focus of attention).  

Regarding Claims 14-15, Chylla discloses adding an overlay to the set of images and wherein the overlay is applied to a 3-D model prior to obtaining the set of 2-D images (Fig.4 and col.9 lines 11-21: In one embodiment and as shown in FIG. 4, the client 105 displays an initial image plane 500 and related orthogonal views 505 and 510. The operator uses one of the input devices 165 (e.g., a pointing device) to activate one of the views (e.g., view 500). The operator then uses a cursor (e.g., formed by lines 515 and 520) to change the shown image. The lines 515 and 520 provide the geometry necessary to establish the desired plane of interest and the displayed image 500 varies as the user moves the cursor. Similarly, as the image 500 changes, the related orthogonal views 505 and 510 change).

Regarding Claim 16, Chylla modified by Reicher discloses comprising providing transmitting information relating to the combined image to the user terminal (Reicher [0422]: using information in the DICOM meta-file to automatically adjust the mages to a same scale).   The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 17, Claim 17 is in similar scope to Claim 1 except in the format of “apparatus”.  Therefore the rejection to Claim 1 is also applied to Claim 17.  Note Chylla further discloses a processor and a memory communicatively coupled to the processor and storing instructions, the instructions when executed by the processor cause the processor to  perform the method of Claim 1 (Fig.1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chylla (US 7,170,521 B2) in view of Reicher et al. (US 2017/0039322 A1) as applied to Claim 5 above, and further in view of Yanof et al. (US 2005/0184988 A1).
Regarding Claim 9, Chylla suggests or teaches selecting a plurality of 2-D images from the voxel array (Fig.4).  But Chylla modified by Reicher fails to explicitly recite interpolating between the plurality of 2-D images from the voxel array to obtain the set of 2-D images.
However Yanof discloses interpolation image data during reconstructing 3D CT imaging had been known to a POSITA before the effective filing date of the claimed invention ([0002]: CT scanners have irradiated regions of a subject from various angles and detected the intensity of radiation passing therethrough. For 3-dimensional imaging, the patient was moved along a longitudinal axis of the CT scanner either continuously for spiral scanning or incrementally, to generate a multiplicity of slices. The image data were reconstructed and extrapolated or interpolated as necessary, to generate CT numbers corresponding to each of a 3-dimensional array of voxels).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Yanof into that of Chylla modified by Reicher and to interpolate between the plurality of 2-D images from the voxel array to obtain the set of 2-D images in order to generate the set of 2-D images according to user’s angle requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613